DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to a Continuation Application entered 07/27/2021.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 07/27/2021, 12/24/2021 and 04/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
4.	Claims 1-20 are pending in this application.

Claim Objections
5.	Claim 18 is objected to because of the following informalities:  Claim 18 should depend on claim 17 instead of claim 19.  Appropriate correction is required.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1, 9 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 17 of U.S. Patent No. 11,109,088. Although the claims at issue are not identical, they are not patentably distinct from each other because
Instant Application
US 11,109,088
1. A method carried out by a content-presentation device, the method comprising: while playing out first content for presentation during a first time interval, downloading second content for a playout operation scheduled to begin at the start of a second time interval that begins immediately at the end of the first time interval; at a time that is less than a threshold prior to the start of the second time interval, making a determination that downloading the second content had not yet completed; and responsive to the determination, canceling the scheduled playout operation of the second content before it begins.
1. A method comprising: while receiving content for presentation, a content-presentation device determining an upcoming first temporal interval and an immediately following second temporal interval during both of which the presentation of the received content is modifiable; transmitting, by the content-presentation device, a first request for first supplemental content; transmitting, by the content-presentation device, a second request for second supplemental content; receiving, by the content-presentation device, a link that points to a set of content items arranged in a playlist, wherein when the first request is transmitted, the playlist includes the requested first supplemental content, and at subsequent time after the first request is transmitted the playlist is modified to also include the requested second supplemental content positioned immediately after the first supplemental content; using, by the content-presentation device, the received link to retrieve the first supplemental content; using, by the content-presentation device, the retrieved first supplemental content in a first content-modification operation to modify presentation during the first temporal interval of the received content; prior to completion of the first content-modification operation: (i) using, by the content-presentation device, the received link to start retrieving the second supplemental content for upcoming use in a second content-modification operation scheduled immediately following the first content-modification operation in order to modify presentation during the second temporal interval of the received content, and (ii) making a determination, by the content-presentation device, that while less than a threshold portion of the first content-modification operation remains to be completed, the content-presentation device has not completed retrieving the second supplemental content; and responsive to the determination, unscheduling, by the content-presentation device, the second content-modification operation, wherein unscheduling the second content-modification operation comprises: prior to the start of the second temporal interval, canceling modification of the received content with the second supplemental content that had been scheduled for the second temporal interval.

  
	Regarding Claim 1, as can be seen from the table above (especially bold portions), although the claims at issue are not identical, they are not patentably distinct from each other because application claim 1 is anticipated by patent claim 1.
	Claims 9 and 17 are also rejected based on the same grounds as they are anticipated by patent claims 9 and 17 respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


8.	Claims 1-2, 9-10, 17 and 18 are rejected under 35 U.S.C. 102 (a) (1) or (a) (2) as being anticipated by Mao et al (US 2015/0100701).

Regarding Claims 1, 9 and 17, Mao discloses a content-presentation device (see Fig. 1, -102; Fig. 11) comprising a content-presentation element configured for presenting content received by the content- presentation device; one or more processors; and a computer-readable storage medium having stored thereon program instructions (e.g., see Para 146-147) that, upon execution by the one or processors, cause the content-presentation device to carry out operations including while playing out first content for presentation during a first time interval (such as playing out first content stored in the buffer, e.g., see Para 46), downloading second content for a playout operation scheduled to begin at the start of a second time interval that begins immediately at the end of the first time interval (such as downloading the current segment scheduled to begin immediately at the end of the first content playing from the buffer); at a time that is less than a threshold prior to the start of the second time interval (such as less than cost threshold, for instance, 3 seconds; or less than a threshold to complete downloading before the current segment is scheduled for playout, see Para 46; Para 29), making a determination that downloading the second content had not yet completed; and responsive to the determination, canceling the scheduled playout operation of the second content before it begins (then cancel the scheduled playout of the current segment at a first representation before it begins; e.g., see Para 23; Para 25; Para 29; Para 46; Para 139).

Regarding Claims 2, 10 and 18, Mao further discloses scheduling the playout operation prior to beginning downloading the second content (see Para 36; such as scheduling the playout prior to beginning downloading the second content or current segment based on MPD).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



9.	Claims 3-4, 6-8, 11-12, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (US 2015/0100701) as applied to claims 1-2, 9-10, 17 and 18 above, and further in view of Stockhammer (US 2020/0275148).

Regarding Claims 3, 11 and 19, Mao further discloses prior to scheduling the playout operation, determining that the second time interval is a content-modification opportunity during which content presentation of regularly-scheduled content is modifiable by a content-modification operation (see Para 6; Para 46; such as modifiable by a different representation due to bandwidth change); wherein the content-modification operation comprises the playout operation (see Para 6; Para 30; Para 46).
Mao is not explicit about prior to beginning downloading the second content, determining that the second content is supplemental content for the content-modification operation.
In an analogous art, Stockhammer equally discloses prior to beginning downloading the second content, determining that the second content is supplemental content for the content-modification operation (see Para 37; such as the second content is an ad for replacement operation). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Stockhammer to include prior to beginning downloading the second content, determining that the second content is supplemental content for the content-modification operation, as taught by Stockhammer to take advantage of protocol standard to ease design and operation.

Regarding Claims 4 and 12, Stockhammer would disclose and render the content-modification operation further comprises a content-replacement operation using the playout operation to be obvious (see Para 37).

Regarding Claims 6, 14 and 20, Mao discloses prior to both beginning playing out the first content and scheduling the playout operation, determining that each of the first time interval and the second time interval is a content- modification opportunity during which content presentation of regularly-scheduled content is modifiable by a content-modification operation (see Para 46; such as first and second content are both regularly-scheduled content that is modifiable by a content-modification operation such as representation modification in response to the resources change such as network bandwidth); Stockhammer further discloses many DASH implementations assume the streaming service author controls both the main content generation and the replacement content, such as ad content, generation for splicing into the main content. For example, a broadcaster may provide streaming content of a live sporting event (e.g., the main content), while inserted ads (e.g., the replacement content) may be provided from a separate service (e.g., an ad server) (see Para 31; Para 37); thus Mao in view of Stockhammer would render prior to both beginning playing out the first content and scheduling the playout operation, determining that the first content is first supplemental content for the content-modification operation, and the second content is second supplemental content for the content-modification operation, wherein the content-modification operation comprises playing out given content received by the content-presentation device to be obvious because the standard streaming protocol such as DASH would advantageously identify spots for ad insertion or replacement.

Regarding Claims 7 and 15, Mao in view of Stockhammer would disclose and render prior to the start of the first time interval, scheduling the playing out of the first supplemental content to be obvious (see Mao: Para 27; Para 36; Stockhammer: Para 31; Para 37; such as schedule playing out based on MPD).

Regarding Claims 8 and 16, Mao in view of Stockhammer would disclose transmitting a first request for the first supplemental content; transmitting a second request for the second supplemental content (see Mao: Para 36; Stockhammer: Para 37; such as requesting first and second segments based on MPD); receiving a link that points to a set of content items arranged in a playlist including the second supplemental content positioned immediately after the first supplemental content; and using the received link for downloading the first supplemental content and the second supplemental content (see Mao: Para 36; Stockhammer: Para 37).


10.	Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mao et al (US 2015/0100701) and Stockhammer (US 2020/0275148) as applied to claims 1, 4, 9, 10 and 11 above, and further in view of Archibong et al (US 10,425,671).

Regarding Claims 5 and 13, Mao discloses after canceling the scheduled playout operation of the second content, replacing the playout operation with a different representation (see Para 36); Archibong discloses the content-modification operation further comprises a content-overlay operation, the content-overlay operation using overlay supplemental content (see Abstract; Claim 1); thus Mao in view of Stockhammer and Archibong would render the content-modification operation further comprises a content-overlay operation, and wherein the method further comprises after canceling the scheduled playout operation of the second content, replacing the playout operation with the content-overlay operation using overlay supplemental content to be obvious since simply substitute a different representation with an overlay content would yield predictable results to one of ordinary skill in the art.

Conclusion
11.	Claim 1-20 are rejected.

Correspondence Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PENG whose telephone number is (571)270-1147.  The examiner can normally be reached on Monday - Friday 11 AM to 8 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 5712724195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HSIUNGFEI PENG/Primary Examiner, Art Unit 2426